 

Exhibit 10.6

[logo.jpg] 

  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

Amendment 001 to Bank Credit Note No. Expiration: Amount - R$
21.3150.777.0000001-97 12/08/2018 R$ 640,000,000.00

 

I - LENDER - CAIXA ECONÔMICA FEDERAL, a state-run financial institution, created
pursuant to Decree-Law No. 759, from August 12, 1969, as part of the Treasury
Department, governed by its current bylaws at the time of this contract, with
headquarters at Setor Bancário Sul, Quadra 4, lotes 3/4, em Brasília/DF,
enrolled in the National Corporate Taxpayer Registry of the Treasury Department
CNPJ/MF under No. 00.360.305/0001-04, Superintendência Regional Osasco/SP,
hereby represented by its undersigned legal representative, and henceforth CAIXA
or LENDER.

 

II - ISSUER - NEXTEL TELECOMUNICAÇÕES LTDA, a corporation with headquarters in
the city of São Paulo, Av. das Nações Unidas, 14.171, 32° andar, Rochavera
Crystal Tower, enrolled in the National Corporate Taxpayer Registry of the
Treasury Department CNPJ/MF under No. 66.970.229/0001-67, herein represented,
pursuant to its bylaws, by the undersigned representatives, and henceforth,
ISSUER.

 

III - CHARACTERISTICS OF THE CREDIT:

 

1 - ISSUER/ISSUER

NEXTEL TELECOMUNICAÇÕES LTDA

 

2 - CNPJ

66.970.229/0001-67

      3 - Limited Transaction Checking Account 4-Unlimited Transaction Checking
Account

Branch

 

Operation Account Suffix Branch Operation Account Suffix                

5 - Type of Operation

Investment - CDI - Post

777 - Special Corporate Credit - Large Corporations - Investments

6 - Total Credit Amount

R$ 640,000,000. 00 (six hundred forty million Reais)

 

7 - Financial Charges

115% (one hundred fifteen percent) CDI (Interbank Deposit Certificate) CETIP
(Clearing House for the Custody and Financial Settlement of Securities) per
year, calculated based on Clause Three

 

8 - Term and Amortization System

Term: 84 (eighty four) months

(a)   on the first 24 months no payments will be made on the Principal; during
this interest-only period, quarterly payments will be made on Financial Charges
only.

(b)   during the following 60 months, Principal amortization will apply and will
be duly increased by quarterly Financial Charges.

SAC – Constant Amortization System

                 

9 - Place of Payment  

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

1

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

São Paulo /SP       10 - Guarantor CNPJ Nextel Telecomunicações S.A.
00.169.369/0001-22

 

IV – CHANGES MADE TO THIS AMENDMENT

 

3 - Limited Transaction Checking Account 4 - Limited Checking Account Operation
Account Suffix Branch Operation Account Suffix 003 180 4 3150 003 1859 6

 

7 - Financial Charges

139.54% (one hundred thirty nine and fifty four percent) CDI CETIP per year

 

    11 - Guarantee Minimum Amount Fiduciary Assignment of Credit Rights on the
CAIXA (SICAP) Collection Agreement Minimum average monthly flow in the amount of
R$ 70,000,000.00

 

WHEREAS:

 

I - Pursuant to Bank Credit Note No. 21.3150.777.0000001-97, issued on December
8, 2011, the CREDITOR granted a loan to the ISSUER, whose original
characteristics will be modified by the First Amendment to the Bank Credit Note
(“First Amendment”), following the characteristics described in Table III above
(“Note”);

 

II - Herein the parties wish to re-negotiate the transaction fee, to include the
guarantee of Fiduciary Assignment of Credit Rights on the CAIXA (SICAP)
Collection Agreement, and to modify acceleration hypotheses and Note assignment.

 

The parties have decided herein to amend the Note, pursuant to the following
clauses and conditions:

 

FIRST AMENDMENT TO THE NOTE

CLAUSE ONE - The parties decide to modify the financial charges of the herein
amended Note following the parameters described on Table IV of the Preamble to
this First Amendment.

 

Sole Paragraph - All the clauses and conditions of the Note and First Amendment
that mention the herein modified terms are expressly amended to reflect the new
agreed upon parameters, pursuant to this First Amendment.

 

CLAUSE TWO – INCLUSION OF GUARANTEE

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

2

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

Due to the inclusion of a guarantee relative to the Fiduciary Assignment of
Credit Rights on the CAIXA (SICAP) Collection Agreement, Clause Ten is added to
the herein amended Note and shall now read as follows, and the subsequent
clauses shall be renumbered accordingly:

 

CLAUSE TEN - INCLUSION OF GUARANTEE – To make sure that the obligations
committed upon in the Note (“Guaranteed Obligations”) are fulfilled, the ISSUER
herein, pursuant to the existing Law, irreparably and irrevocably fiduciarily
assigns to CAIXA, pursuant to § 3 of Article 66-B of Law No. 4.728/65, as
written by Law No. 10.931/04, to Articles 18 to 20 of Law No. 9.514/97, and to
Decree-Law No. 911/69 and posterior amendments and, when applicable, to Article
1.361 and subsequent articles of the Civil Code, the ownership, conditional
property, direct and indirect ownership of all credit rights over present and
future receivables resulting from the provision of telecommunication services
carried through by the ISSUER to its customers, including the entire revenue
from amounts received for this purpose, which shall be collected by CAIXA
(“Receivables”), according to the following described terms, as well as
resources deposited or kept in the Joint Account (“Assigned Rights”).

 

PARAGRAPH ONE - Amounts relative to Receivables shall be received by CAIXA
through the collection of non-convertible slips and automatic debit, pursuant to
the Collection Agreement entered into by the ISSUER and CAIXA (No. 400089)
(“Collection Agreement”).

 

SEGUNDO PARAGRAPH - Henceforth, the amounts received daily within the scope of
the Collection Agreement (“Collection Amounts”), representing part of the
Receivables and of any other credits, shall be credited to account No. 180-4,
Branch No. 3150, Operation 003, whose transactions will be exclusive to CAIXA,
linked to the liquidation of obligations resulting from the Note (“Joint
Account”), whose balance and amounts credited therein daily are also fiduciarily
assigned by the ISSUER to CAIXA, being a part, for all effects, of the Assigned
Rights, pursuant to the Introduction to this Clause. The ISSUER, irreparably and
irrevocably, commits (i) not to attempt, in anyway, to directly collect any sums
relative to Receivables; (ii) not to modify, in any material way, the current
procedures and methods of collection of Receivables, or to take or fail to take
any measures, when applicable, for the purpose of reducing Receivables collected
by CAIXA until the fulfillment of the ISSUER’s obligations provided in the Note;
(iii) to keep the Collection Agreement for as long as Note is valid; and, (iv)
not to assign, alienate, transfer, sell, charge, pledge, pawn, grant or encumber
or in any way negotiate the Assigned Rights, without CAIXA’s advance and express
consent.

 

PARAGRAPH THREE - It is agreed that the average monthly amount of the Collected
Amounts that shall transit through the Joint Account during the three months
immediately prior to CAIXA’s quarterly (“Term”) assessment shall be conducted on
the 31st of March, 30th of June, 30th of September, and 31st of December of each
year, and the ISSUER commits to take all necessary measures to make the payments
– the minimum about equivalent to seventy million Reais (R$ 70,000,000.00)
(“Minimum Average Amount”), calculated based on the total amount of resources
that shall be deposited in the Joint Account in each Term, divided by 3 (three).
If CAIXA verifies that the Minimum Average Amount in a particular Term was not
met, CAIXA shall, by law, at its discretion, immediately declare the ISSUER’s

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

3

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

obligations set forth in the Note to be overdue. Notwithstanding, and without
prejudice to its agreed upon right grounded in this Clause, CAIXA shall, at its
own discretion, as an alternative to declaring acceleration of the ISSUER’s
obligations in this Note, demand that the ISSUER, within 10 (ten) days, starting
on the day CAIXA’s request is made, deposit, in the Joint Account, the amount
equivalent to the difference between the Minimum Average Amount and the monthly
average amount effectively verified by CAIXA, pursuant to this Clause (“Deficit
Amount”). In this event, the “Deficit Amount” shall be retained in the Joint
Account until CAIXA verifies, on a date determined pursuant to the terms of this
clause, that the Minimum Average Amount has been reestablished.

 

PARAGRAPH FOUR - Without prejudice to what has been established in the following
paragraph, CAIXA is herein identified as the sole legal fiduciary holder of the
Assigned Rights, and this shall be true until all obligations that the ISSUER
committed to in the Note are fully met, such that, once the ISSUER meets all
obligations, as verified by CAIXA, CAIXA’s fiduciary property will end and all
Assigned Rights will be returned fully to the ISSUER.

 

PARAGRAPH FIVE - Except when there is retention of the Deficit Amount,
Collection Amounts shall be released into the ISSUER’s unlimited transactions
account daily, at 2:00 p.m., after CAIXA’s mandatory verification, conducted on
the agreed upon dates, and, if the ISSUER did not incur into any instances of
acceleration, mandatory early payment events or if the ISSUER fails to comply
with any of its pecuniary obligations.

 

PARAGRAPH SIX - The ISSUER states herein that:

 

(i)         it is authorized, pursuant to the law and to its bylaws, to assign
the Assigned Rights that it detains, as well as to fulfill the provisions
herein;

(ii)        by entering into this contract it does not violate any provisions
set forth in its bylaw or in any other legal provision or regulation to which it
is subject;

(iii)      the Assigned Rights are free and unencumbered from any burdens,
charges, judicial or nonjudicial liabilities of any nature, including fiscal,
doubt, or debt liabilities and /or liens, with the exception of this fiduciary
assignment;

(iv)       there are no legal impediments from covenants of which the ISSUER is
a party that may impede the fiduciary assignment of the Assigned Rights hereupon
granted to CAIXA; and,

(v)         that it had clear and sufficient prior knowledge of the demands to
which it was to be encumbered, and that it has agreed to all the terms herein,
and that is has decided, willfully and spontaneously, free of vices of will and
consent, to grant fiduciary assignment of Assigned Rights as indivisible,
unretractable and irrevocable guarantee.

 

PARAGRAPH SEVEN - The ISSUER shall be liable for any and all damages inflicted
upon CAIXA due to misrepresentation or inaccuracies in the statements and
guarantees herein provided.

 

PARAGRAPH EIGHT - In the event of payment default relative to the pecuniary
obligations to which the ISSUER has committed in the Note, past the respective
grace periods, as applicable, all amounts relative to the Assigned Rights shall
be retained by CAIXA in the Joint Account and, in the event of debt acceleration
or the mandatory early payment pursuant to the terms of this Note, they shall be
used

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

4

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

in the amortization of said ISSUER obligations until they are fully paid,
according to the terms of this Note, up to the limit of the Guaranteed
Obligations.

 

PARAGRAPH NINE - In the event of debt acceleration, pursuant to the terms of
this Note, CAIXA shall, without notice, promote the immediate use of the
Assigned Rights to fulfill the guaranteed obligations that are overdue and
unpaid by means of foreclosure proceedings or of the sale of Receivables, as
applicable, or, in the case of Collection Amounts, to simply apply them as
payment for the Guaranteed Obligations, pursuant to the terms of this Note,
until full payment of obligations is reached. To this effect, CAIXA shall have
the right to immediately exercise its legally granted powers over the Assigned
Rights, pursuant to the terms of the Note, thus being allowed to, privately,
totally or partially, dispose of, collect, receive, execute, sell or grant
Receivables, pursuant to the terms and conditions that CAIXA judges to be
appropriate, give debt-release and sign any documents or terms, no matter how
special they are, required to perform said actions, without notice to and/or
authorization from the ISSUER. Any remaining amount from the Guaranteed
Obligations shall be returned to the ISSUER.

 

PARAGRAPH TEN - The ISSUER herein waives any legal or contractual rights or
privileges that might impact the free and full enforceability and transfer of
Assigned Rights in the event of its foreclosure, pursuant to the terms and
conditions of this Note.

 

PARAGRAPH ELEVEN- Without prejudice to the Note’s provisions, and for purpose of
Article 1.362 of the Brazilian Civil Code, Law 9.514/97, as amended, and of Law
4.728/65, as amended, the Guaranteed Obligations shall be briefly described as
follows:

 

(i)         Estimated principal amount of the debt: R$ 512,000,000.00 (five
hundred twelve million Reais);

(ii)        Term and conditions of payment: principal payment, 24 (twenty four)
months after the Note is signed, in 20 (twenty) quarterly payments of R$
32,000,000.00 (thirty two million Reais) with maturity in March, June, September
and December of each year, and the quarterly payment of financial charges,
starting on the date the Note is signed, in March, June, September and December
of each year;

(iii)       Interest Rates: 139.54% of the CDI;

(iv)        Interests on arrears: CDI plus 2% per month; and,

(v)         Penalty Clause: 2% over amount due.

 

PARAGRAPH TWELVE - The parties acknowledge and agree that the ISSUER does not
have a receivables tracking system that is capable of identifying clients,
amounts or invoices that are effectively deposited in the Joint Account and,
similarly, except when otherwise expressly stated in this Note, the ISSUER is
not required to perform this type of specific tracking.

 

CLAUSE THREE - Clause Three of the Note, which addressed CHARGES, shall now read
as follows:

 

CHARGES

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

5

 

 

 [logo.jpg]



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

CLAUSE THREE - Over the transaction value shall be applied financial charges
equivalent to 139.54% (one hundred thirty nine and fifty four percent) of the
daily average CDI Over Index (Interbank Deposit Certificate) fee, published
daily by CETIP S.A. - Mercados Organizados (“CDI CETIP”), and capitalized daily.

 

Paragraph One - The average daily fee for the Interbank Deposit Certificates
(CDI) used to index the outstanding balance will be the one posted on the second
business day prior to indexation.

 

Paragraph Two - In the event that the CDI CETIP index is discontinued, CAIXA
shall automatically replace it with whatever index the relevant authorities have
set up as its replacement. In the absence of a legal or regulatory
determination; the basis of calculation for compensation used by commercial
banks credit operations in the financial market will be applied.

 

Paragraph Three - Said Financial Charges, calculated per business days, shall be
charged quarterly.

 

Paragraph Four - In the event of early payment, extraordinary amortization or
early liquidation at times different from those indicated in Clause Two, a
business day pro-rata will be applied, and a written notice shall be sent to
CAIXA at least 3 (three) business days in advance.

 

CLAUSE FOUR - The introduction to the current Clause Twenty Two of the Note,
which addresses ACCELERATION, shall now read as follows, and the writing in its
remaining paragraphs shall be unaltered:

 

ACCELERATION

CLAUSE TWENTY-TWO - The following are reasons debt acceleration and immediate
execution of this Note, without judicial or nonjudicial notice, beyond the cases
provided by law:

 

I)          if the ISSUER defaults on of any of the pecuniary obligations it has
committed to in this Note, and the situation remains unresolved after the grace
period of 1 (one) business day, starting from the original maturity date;

 

II)         if the ISSUER default of any of the non-pecuniary obligations it has
committed to in this Note, and the situation remains unresolved beyond the grace
period of 30 (thirty) business days, starting from the date when CAIXA sends the
ISSUER a notice communicating the fact;

 

III)        noncompliance, misrepresentation, inaccuracies, errors or material
omission attributed to the ISSUER in any statements, guarantee, information or
material document signed, provided or delivered by the ISSUER in association
with this credit transaction, if the situation remains unresolved beyond the
grace period of 10 (ten) business days;

 

IV)       acceleration or default of any pecuniary obligation of the ISSUER or
of any of its Brazilian Affiliates, excluding obligations exclusively
established between the ISSUER and the Guarantor, in unit or aggregate value,
that shall be equal to or greater than ten million Reais

 

(R$ 10,000.00), if the situation is not resolved within 10 (ten) business days,
starting on the day CAIXA

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

6

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

sends notice of fact, except when payment for such obligations was suspended due
to an administrative or legal decision or when such decision has been secured in
Court;

 

V)          acceleration of any other of the ISSUER’s pecuniary obligations to
CAIXA if the situation is not resolved within the deadlines set forth in the
respective instruments;

 

VI)         protest of a Note of exchange against the ISSUER with a unit or
aggregated value equal to or higher than ten million Reais (R$ 10,000,000.00),
that is not resolved within the period of 30 (thirty) days stating of the date
of receipt of written notice from CAIXA, or that may become a legal proceeding,
or whose payment has been suspended by legal judgment or that has been secured
in Court;

 

VII)       (a) if the ISSUER and/or Brazilian affiliates file for voluntary
bankruptcy; (b) a request for bankruptcy of the ISSUER and/or Brazilian
affiliates is petitioned by a third party and is not suppressed within the legal
deadline; (c) declaration of bankruptcy or liquidation by the ISSUER and/or any
other Brazilian affiliates; (d) ISSUER’s and/or any other Brazilian affiliates’
petition for judicial or nonjudicial recovery;

 

VIII)      liquidation, dissolution or extinction of the ISSUER;

 

IX)        if the ISSUER and/or Brazilian affiliates are legally declared
insolvent, or if this publically known publicly, or if it is known by CAIXA, in
the event of its inability to meet its pecuniary obligations, or if this
inability is publicly known, in both cases, with a global amount greater than
ten million Reais (R$ 10,000,000.00);

 

X)         if the ISSUER carries out capital reductions, redemptions,
amortization, reimbursements, or purchase of share participation, when such
operations imply payment (in cash or in natura) to its partners, or, when the
financial index indicated in Clause Twelve is greater than 2.5 (two point five),
profit distribution or interest on equity, even when already declared, to its
partners;

 

XI)        individual or aggregated alienation, by the ISSUER, of any of its
properties or assets, without previous and express written consent from CAIXA,
except in the event of (i) revenue factoring with credit card, (ii) sale of
overdue and unpaid receivables and, (iii) alienation of goods in the usual
course of business, (iv) transfers of obsolete assets or goods of low added
value, (v) transfers within the context of an exchange for similar assets of
equal or greater value; and, (vi) sale of towers in the sale leaseback modality,
in which case it shall be subject to pre-approval by CAIXA, which shall have 45
(forty five) days to question, starting on the date the written notice is
received, as long as there is proof of receipt of notice by CAIXA, and CAIXA’s
failure to manifest an opinion shall not implicate in tacit approval;

 

XII)       payment, by the ISSUER or any of its Brazilian Affiliates, of any
obligation, before full repayment of all obligations in this Note, to the
Related Parties, including the hypothesis of ISSUER’s bankruptcy, liquidation or
dissolution of the ISSUER, except for any payments between ISSUER and Guarantor;

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

7

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

XIII)     granting and/or constitution of, by the ISSUER or any Brazilian
Affiliates, of any liabilities or burdens or other in rem guarantee or unsecure
guarantee, on behalf of third parties (including its Affiliates and direct or
indirect controlling company), except (i) those comprised in the terms of this
Note or prior to the date of the First Amendment, or (ii) by (a) granting
security interests as counter-guarantee in contracting insurances and guarantee
insurance in general; (b) granting of security interest as counter guarantee in
new banking guarantee for legal guarantee or to conduct new limited legal
deposits, in case of guarantees granted within the terms of this item (b) at the
global amount of one hundred fifty million Reais (R$ 150,000,000.00); (c) grant
of security interests or personal guarantees in contracts of site leases; (d)
grant of security interests or personal guarantees in placement contracts (i.e.
contracts with other operators for equipment installation in towers), (e)
financing granted by the National Telecommunications Agency - ANATEL, including
their renewal, (f) guarantees for ANATEL, (g) security interest granted as
counter-guarantee to issue performance bonds for ANATEL, in this case, subject
to CAIXA’s advanced approval, which shall be expressed within 45 (forty five)
days counted from such questioning is expressed by means of a written notice, as
long a there is proof of CAIXA’s receipt of such notice, and CAIXA’s failure to
manifest an opinion shall not imply tacit approval and, (h) renewal of
operations already withheld by the ISSUER or its Brazilian Affiliates identified
in the attached Attachment 22(xiii)(1) of this Note, and the guarantees to be
granted, pursuant to the terms of this item (h), shall be limited to the amount
guaranteed by securities and/or performance bonds, as indicated in such
attachment, following the same current guarantees applicable hereon, and the
security interests granted pursuant to items (a), (c) and (d) above are limited
to the global amount of fifty million Reais (R$ 50,000,000.00). The ISSUER
states, for the purposes of this Note, that Attachment 22(xiii)(2) contains all
operations considered to be security interest;

 

XIV)      failure to use the resources for the purpose indicated in Clause
Seven;

 

XV)       failure to comply with the Minimum Amount for 1 (one) Term, pursuant
to Clause Ten, Paragraph Three, of this Note;

 

XVI)     enforcement of any guarantee given to any of the ISSUER’s or Brazilian
Affiliates’ creditors at an amount equal to or greater than ten million Reais
(R$ 10,000,000.00), as long as it is not resolved within the 10 (ten) business
days of grace period, counted from the date the notice if sent by CAIXA, except
in the event that such enforcement is suspended by administrative or legal
resolution;

 

XVII)    publication of regulatory act whose effects have not been suspended
within the legal deadline, when applicable, that (i) adversely impacts the
ISSUER’s ability to honor its obligations to CAIXA; or (ii) that makes the
ISSUER’s activities, or a significant part of them, not feasible or that in any
way it adversely impacts the financial situation (in both cases understood as
activities that answer for 10% (ten percent) or more of the ISSUER’s balance);
or (iii) results in the application of a fine, sanction or final and
non-appealable penalty that impacts the ISSUER’s and/or its Brazilian
Affiliates’ financial situation, at an amount equal to or greater than 00 one
hundred million Reais (R$ 100,000,000.) within the same fiscal year;

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

8

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

XVIII)  if the ISSUER adopts a policy that results in racial or gender
discrimination or moral or sexual harassment, (ii) proof of final legal judgment
of administrative decision rendered by a competent authority or agency, (I) that
the ISSUER’s activities harm the environment, (II) that the ISSUER (a) does not
use slave labor, pursuant to Interministerial Ordinance No. 2, from May 12,
2011, (b) in no way uses unregulated child labor, (c) explores prostitution, or
(d) conducts illegal activities, whether these are or are not logged in the
Employer Registry;

 

XIX)      transfer, forfeiture or suspension of ANATEL Concession for the use of
third generation frequency (3G technology) and GSM without advanced consent from
CAIXA, which shall not be unjustifiably denied;

 

XX)      if the index obtained from dividing the Net Debt by the EBITDA is
greater than 2.5 (two point five), to be calculated pursuant to Clause Twelve;

 

XXI)     if the ISSUER does not keep the Minimum Balance on each Verification
Date in resources immediately available or in financial investment;

 

XXII)    failure to comply with the subordination obligation provided in Clause
Fourteen of this Note;

 

XXIII)  full or partial transfer or assignment, to third parties, for any
purpose, of total or partial rights and obligations resulting from this Note,
without CAIXA’s advanced and express consent;

 

XXIV)   failure to perform the notarial acts provided in this Note within 72
(seventy two) hours starting from the signing of this document, either as a
willful act or due to any legal or conventional impediment;

 

XXV)     lack of a balance in any of the ISSUER’s accounts that meets the
payment commitments taken in this Note in the respective Payment Dates, that are
not resolved within 1 (one) business day; and

 

XXVI)   failure to comply with any of the obligations set forth in Clause Ten,
Paragraph Two of this instrument.

 

Also, for the purposes of this Note, the following concepts are defined:

 

An “Affiliate” of any Entity means another Entity that, directly or indirectly,
by means of one or more mediators, Controls, is Controlled, or is under common
Control with this first Entity. Additionally, in the case of an Entity that is
an investment fund or whose controlling Shareholder is an investment fund, it
shall also be considered an “Affiliate”: (i) the manager or a shareholder or an
Affiliate of the manager or of the shareholder, (ii) another investment fund
managed by the manager or shareholder or and affiliate of this manager or
shareholder’s investment fund, and (iii) any entity that is, directly or
indirectly Controlled or is under the common Control of this investment fund

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

9

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

either individually or in partnership with another Affiliate, or any of the
aforementioned Entities.

 

“Brazilian Affiliate” means, relative to any Entity, an Affiliate that is
domiciled in Brazil;

 

“Control” (including its associated meanings) means, pursuant to Article 116 of
Law No. 6.404, from 12.15.1976, (a) power to elect the majority of the board
members, or similar organization, of the controlled Entity or, in some other
way, to conduct this Entity’s businesses or apply its policies (by means of a
contract or in some other way), and, (b) the actual direct or indirect ownership
of rights that grants to the Controlled Entity the majority vote of the
Controlled Entity in a shareholders’ general assembly or similar gathering.

 

“Related Party” to any particular Entity shall have the meaning described in
Deliberation No. 642 from October 7, 2010 issued by the Securities and Exchange
Commission, and it shall also include, as long as not repeated, (i) any
Affiliate of this Entity, (ii) any director, council member, shareholder,
stockholder, employee or administrator of this Affiliated Entity, (iii) any
spouse, former-spouse, ascendant, descendant or collateral relative up to second
degree of this Entity, or Affiliate of this Entity or any director, council
member, stockholder, shareholder, employee or administrator of this Entity or an
Affiliate of this Entity, or any Affiliate of the aforementioned.

 

“Person” means any government agency or any individuals, firm, partner, company,
limited liability company, joint venture, association, fund, investment fund,
trustee, organization without corporate entity, or another entity, whether or
not a corporation.

 

CLAUSE FIVE- To include Attachment 22(xiii)(1) and Attachment 22(xiii)(2) to the
Note according, exactly, to the terms in Attachment A and Attachment B, of this
amendment, respectively.

 

CLAUSE SIX - The current Clause Twelve, which addresses the obligation to have a
financial index, shall read as follows:

 

CLAUSE TWELVE - For the purposes of Clause Twelve’s provisions, the index
obtained from dividing the Net Debt by the EBITDA shall be calculated as
follows: (i) every semester, based on non-audited temporary balance sheets
closed on the 30th of June of each year; (ii) every year, based on financial
statements closed on the 31st of December of each year, consolidated and audited
by a major auditing company.

 

We commit to delivering to CAIXA, for as long as this Note is valid, a statement
of compliance with the index pursuant to Attachment II, (i) the non-audited
semester temporary balance sheets closed on the 30th of June of each year, by
the 15th of August of each year, and (ii) the consolidated and audited financial
statements closed on the 31st of December, by the 5th of May of each year.

 

If at any point during the period in which the obligations in this Clause are
being verified, the ISSUER fails to comply with the above determined index, the
ISSUER shall, without notice or grace period, accelerate all obligations taken
by the ISSUER and/or Guarantor.

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

10

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

Also for the purposes provided in Clause Eleven:

 

a)        “Net Debt” means the value calculated on consolidated bases, in the
respective date of verification, determined grounded on accounting principles
generally accepted in Brazil, equal (a) to the sum of the Liabilities from
financial institutions, debt bonds and securities, and the net balance from
derivative transaction (liabilities minus derivative transaction assets); minus
(b) cash equivalents (cash, banks, marketable securities, short term
investments, stock treasure or third party bonds and securities, and any type of
public and private bonds) and (c) from the effects of market to market
investment of derivatives transactions;

 

b)        “EBITDA” means the operating profit of the ISSUER, on a consolidated
basis, relative to the past twelve (12) months, plus the depreciation and
amortization expenses, all determined in accordance with the generally accepted
accounting principles in Brazil; and

 

c)        “Liability(ies)” means the principal of the securities representing
the debt issued at the financial institutions registered on the consolidated
Balance Sheet of the ISSUER on the measurement dates, all determined in
accordance with the generally accepted accounting principles in Brazil.”

 

CLAUSE SEVEN - Due to the provisions regarding mandatory early payment, Clause
Thirteen of the Note, herein amended, shall now read as follows, and the
subsequent clauses shall be renumbered accordingly:

 

MANDATORY EARLY PAYMENT

CLAUSE THIRTEEN - We commit to making early payment of all amounts owed,
according to the terms of this Note, including amounts relative to Principal and
Financial Charges, in the event that any of the following takes place, upon
advanced written request made within at least 5 (five) business days by CAIXA:

 

a)      change in our business purpose in order to change current main
activities or to add new businesses to these activities that may prevalence or
that may represent a deviation in the currently conducted activities, without
advance consent from CAIXA, which shall not be denied without justification;

 

b)      to conduct any type of corporate restructuring, such as mergers,
acquisitions merge outs, unless the merge out is partial and equivalent to no
greater than 10% of our equity, without advance consent from CAIXA, which shall
not be denied without justification, unless if within a corporate group;

 

c)       a buy-out resulting in changes in our business purpose, requiring
change to our current main activities or to add new businesses to these
activities that may prevalence or that may represent a deviation in the
currently conducted activities, without advance consent from CAIXA, which shall
not be denied without justification;

 

d)       direct or indirect change in ISSUER’s or any other controlled company’s
shareholder control,

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

11

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

without advance consent from CAIXA, following the definition of shareholder
control found in Article 116 of Law No. 6.404, of 12.15.1976 and/or celebration
or establishment of obligation (conditional or of another form) by the ISSUER or
one of its direct or indirect shareholders, except within the scope of legal
recovery proceedings (11 Chapter proceeding) of NII Holdings, Inc., as long as
the new controllers are one or more of the Entities identified in Attachment 13
(d).

 

CLAUSE EIGH - To include Attachment 13(d) to Note exactly accordance with the
terms in Attachment C of this amend.

 

CLAUSE NINE- Due to the inclusion of subordination in the ISSUER’s obligations
to any of the related parties as well as the ISSUER’s obligation to have, at
each verification date, resources that are immediately available or that are in
financial investment with immediate liquidity, Clauses Fourteen and Fifteen
shall now read as follows and the subsequent clauses shall be renumbered
accordingly:

 

SUBORDINATION

CLAUSE FOURTEEN - The ISSUER fully agrees that any and all obligations taken by
the ISSUER before any of its Related Parties are subordinate to the obligations
provided in this Note. Similarly, the ISSUER agrees that no amount shall be paid
to its Related Parties prior to the full liquidation of the obligations provided
in this Note, including in the event of bankruptcy, liquidation or dissolution
of the ISSUER, except for any payments made between ISSUER and Guarantor.

 

MINIMUM BALANCE

CLAUSE FIFTEEN - The ISSUER shall have available, on each Verification Date,
resources that are immediately available or applied in financial investment, at
the minimum amount two hundred million Reais (R$ 200,000,000,00) (“Minimum
Balance”), and it will have to prove to CAIXA, by means of (i) non-audit
semester temporary balance sheets closed on the 30th of June and delivered to
CAIXA by the 15th of August of each year; and (ii) consolidated and audited
financial statements closed on the 31 of December, and delivered to CAIXA by the
5th of May of each year. For the purposes of this Note, the “Verification Dates”
are the 30th of June and 31st of December of each year.

 

CLAUSE TENTH - The current Clause Thirty One of the Note shall now read as
follows:

 

“ASSIGNMENT

CLAUDE THIRTY ONE - This Note may be, partially or fully, assigned or endorsed
by CAIXA, upon advance notice (10 (ten) business days in advance) to the ISSUER,
pursuant to civil and commercial legislation, except that until September 15,
2015, this Note shall only be assigned and endorsed upon express written consent
by the ISSUER.”

 

CLAUSE ELEVEN - A Customization of Credit Transaction Fee must be paid by the
ISSUER on the same date when this First Amendment is signed in the amount of
0.60% (sixty hundredth percent) of the re-negotiated value, equivalent to

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

12

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS



 

three million one hundred forty six thousand eight Reais and eighty eight cents
(R$ 3,146,008.88) relative to the 13th of February of 2013, to be updated on the
date that this First Amendment is signed.

 

CLAUSE TWELVE - The ISSUER states, on this date, that the Note’s outstanding
balance is a certain and undisputed debt and promises to make payments on the
dates and terms set forth in said document, pursuant to the amends provided in
this First Amendment.

 

CLAUSE THIRTEEN - The ISSUER shall have this document registered at Deeds and
Documents Registry of the Judicial District of the City of São Paulo.
Expenditures acquired to register said document shall be paid by the ISSUER,
who, herein, authorizes the debit of the respective amounts from its holding
account No. 1859-6, Operation 003, at CAIXA’s Branch No. 3150.

 

CLAUSE FOURTEEN - All remaining clauses and conditions of this Note, as amended
in its First Amendment, that have not been expressly modified by this First
Amendment, are ratified and remain complete and valid for all purposes of the
law.

 

In witness thereof, the ISSUER issues the First Amendment to the Note, duly
signed in 4 (four) copies of equal content and only the first copy (the bank’s
copy) is negotiable and becomes an integral and non-severable part of the Note.

 

São Paulo, February 13, 2015.

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

13

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

ISSUER:           /s/ Sultana Shamim Kahn   /s/ Gokul V. Hemmady Signature of
ISSUER   Signature of ISSUER NEXTEL TELECOMUNICAÇÕES LTDA.   NEXTEL
TELECOMUNICAÇÕES LTDA. CNPJ (Corporate Taxpayer Number):
66.970.229/0001-67   CNPJ (Corporate Taxpayer Number):
66.970.229/0001-67 Legal representative: Sultana Shamim Khan   Legal
representative: Gokul V. Hemmady CPF (Individual Taxpayer Number):   CPF
(Individual Taxpayer Number): Position:   Position:

 

GUARANTOR:           /s/ Sultana Shamim Kahn   /s/ Gokul V. Hemmady Signature of
GUARANTOR   Signature of GUARANTOR NEXTEL TELECOMUNICAÇÕES S.A.   NEXTEL
TELECOMUNICAÇÕES S.A. CNPJ (Corporate Taxpayer Number):
00.169.369/0001-22   CNPJ (Corporate Taxpayer Number):
00.169.369/0001-22 Legal representative: Sultana Shamim Kahn   Legal
representative: Gokul V. Hemmady CPF (Individual Taxpayer Number):   CPF
(Individual Taxpayer Number): Position:   Position

 

Identification of the Licensor Manager/Signatures Verification - Term of
Amendment - Investments

 

Note Number

Amendment Number

 

Amount - R$

Date of Amendment

 

21.3150.777.0000001-97 1 R$ 640,000,000.00 (six hundred forty million Reais)
02/13/2015        

Manager Name

Fernando Ciotti

                       

Registration

C053011.7

                       

I attest that the signatures found in this Note are true and were duly verified
by the certified undersigned employee who notarized the ISSUER’s signatures
based on the Signature Registry Book or on original proof of identity (identity
card or taxpayer registry card).

 

/s/ Marcelo Santana Da Silva /s/ Fernando Ciotti Clerk’s signature on stamp
Licensor Manager’s signature on stamp Caixa Econômica Federal Caixa Econômica
Federal

[signature and circular stamp: Nextel Legal Department]           

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

14

 

 

[logo.jpg] 



  FIRST AMENDMENT TO BANK CREDIT NOTE   No. 21.3150.777.0000001-97 — INVESTMENTS

 

CAIXA:

 

/s/ Luiz Gustavo Silva Portela   /s/ Flavia Silva Nogueira CAIXA Signature  
CAIXA Signature Caixa Econômica Federal   Caixa Econômica Federal CNPJ
(Corporate Taxpayer Number):
00.360.305/0001-04   CNPJ (Corporate Taxpayer Number):
00.360.305/0001-04 Legal representative: Superintendente Executivo   Legal
representative: SuperintendenteRegional S.E. CPF (Individual Taxpayer Number):  
CPF (Individual Taxpayer Number): Position:   Position:

 

TEXT_5P 9080887v8 1803/14

SAC CAIXA: 0800 726 0101 (information, complaints, suggestions and compliments) 

 For people with speech or hearing disabilities: 0800 726 2492

Ombudsman: 0800 725 7474 

caixa.gov.br

 

15

  